IN THE SUPREME COURT OF TEXAS








IN THE SUPREME COURT OF TEXAS
 
════════════
No. 05-0130
════════════
 
Unauthorized Practice of Law 
Committee, Petitioner,
 
v.
 
 Nationwide Mutual 
Insurance Company and Sean P. Martinez, Respondents 
 
════════════════════════════════════════════════════
On Petition for Review from the
Court of Appeals for the Fourth District of 
Texas
════════════════════════════════════════════════════
 
 
PER CURIAM
 
 
Nationwide 
Mutual Insurance Co. and its managing trial attorney, Sean P. Martinez, sued the 
Unauthorized Practice of Law Committee for a “declaration that the employment of 
duly licensed staff legal counsel by Nationwide to represent the interest of its 
insureds, where the insurance company has a 
contractual obligation to defend and indemnify the insured, does not constitute 
the unauthorized practice of law under any Texas law,” and for other relief. The 
trial court granted summary judgment for the plaintiffs, specifically granting 
the declaration sought, and the court of appeals affirmed. 155
S.W.3d 590, 599 (Tex. App.–San Antonio 2004).
In 
Unauthorized Practice of Law Committee v. American Home Assurance Co., 
___ S.W.3d ___, ___, 51 Tex. Sup. Ct. J. 590, 590 (Mar. 28, 2008), we held 
that
 
an 
insurer may use staff attorneys to defend a claim against an insured if the 
insurer’s interest and the insured’s interest are congruent, but not otherwise. 
Their interests are congruent when they are aligned in defeating the claim and 
there is no conflict of interest between the insurer and the insured.
 
Based on our 
decision in that case, we denied the Committee’s petition for review in the 
present case. 51 Tex. Sup. Ct. J. 562 (Mar. 28, 
2008).
The Committee 
argues in its motion for rehearing that the present case raises an issue not 
involved in American Home, namely, whether an insurer engages in the 
unauthorized practice of law by employing staff attorneys to represent its 
affiliates’ insureds. The Committee has argued on 
appeal in this case that even if an insurer may employ staff counsel to 
represent its own insureds, it cannot represent its 
affiliates’ insureds. The court of appeals rejected 
the argument on the grounds that there was no evidence that Nationwide provided 
legal services to insureds of “any entity other than 
the Nationwide group of wholly owned and controlled 
companies.” But because the trial court did not address the issue in its 
judgment, it cannot be considered on appeal. Tex. R. App. P. 25.1(c). 
Accordingly, 
the Committee’s motion for rehearing is denied.
 
Opinion issued: September 
26, 2008